Citation Nr: 0703616	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of medication given for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran asserts that medication prescribed by the VA to 
treat his psychiatric disability resulted in a self-
mutilation disorder.  Specifically, he testified that this 
condition was caused by Clonazepam, which he indicated 
contains the active ingredient of Benzodiazepine.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005).   

At the hearing before the Board in December 2006, the veteran 
testified that he received treatment for approximately six 
weeks in 1998 from W. Lader, M.D., with the Self-Abuse 
Finally Ends Alternatives (S.A.F.E.) program at McNeil 
Hospital, near Chicago, Illinois.  He also testified that it 
was Dr. Lader's opinion that the medications prescribed for 
him by the VA led to a psychotic break resulting in his self-
mutilation disorder.  

Under these circumstances, the Board finds that additional 
treatment records, which are relevant to his appeal herein, 
appear to be available in this matter.  Thus, an attempt to 
obtain these records is necessary.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim herein.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  
Specifically, the RO must attempt to 
obtain the complete treatment records 
from W. Lader, M.D.; and the S.A.F.E. 
program at McNeil Hospital, near Chicago, 
Illinois.  

In making this record request, the RO 
must also request that Dr. Lader provide 
an opinion, with supporting rationale, as 
to whether the VA prescribed psychiatric 
medication, Clonazepam, resulted in the 
veteran's self-mutilation disorder, and 
if so, whether the self-mutilation was 
reasonably foreseeable with the 
prescribing of this medication. 

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond. 

2.  Thereafter, the RO must review the 
veteran's claim on appeal herein.  If the 
claim remains denied, the RO must provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


